1257.26839

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

VIPSHOP INTERNATIONAL HOLDINGS,                       )
LIMITED,                                              )
                                                      )
                              Plaintiff,              )
                                                      ) Honorable Virginia M. Kendall
       v.                                             ) Magistrate Judge Jeffrey Cummings
                                                      ) Case No. 20-cv-02557
                                                      )
TRANSPACIFIC TRADE CENTER, LLC                        )
and KETTY PON (a/k/a KITTY PON),                      )
                                                      )
                              Defendants.             )


                                  ANSWER TO COMPLAINT

       Now come the defendants, TRANSPACIFIC TRADE CENTER, LLC and KETTY PON

(a/k/a KITTY PON), by and through their attorneys, TRIBLER ORPETT & MEYER, P.C., and

for their Answer to Plaintiff’s Complaint, state as follows:

                                       INTRODUCTION

       1.      In the midst of the global pandemic currently ravaging much of the world,

schemers are out there, working to take advantage of the crisis for their own financial profit even

as medical workers are putting their lives on the line treating people suffering from the novel

coronavirus. Defendants Ketty Pon aka Kitty Pon and Transpacific Trade Center LLC

(collectively “Defendants”) are two of those bad characters.

ANSWER:        Defendants deny that the allegations in paragraph 1 relating to the nature of

               their actions accurately or fully describe the reality of the situation.

               Defendants make no answer to the remaining allegations in paragraph 1,
               which are argumentative and speculative and fail to allege facts upon which

               an answer may be based. To the extent that an answer is required to any

               such remaining allegations, Defendants deny those allegations.

          2.   Pon promised to provide more than $2.5 million USD worth of protective gear

(masks and protective body suits) to Plaintiff, who was the purchasing agent for the Wenzhou

government in China in its response to the COVIC-19 pandemic. But she and her sham company

took the money and disappeared, not sending the life-saving protective equipment and refusing

to refund the funds, defrauding not only Plaintiff and the Wenzhou government, but also the

front­ line medical providers who risk their lives every day to provide care to sick and suffering

people.

ANSWER:        Defendants admit only that TTC executed two Sales Contracts with Plaintiff

               for the sale of protective medical equipment on February 12, 2020 (“Sales

               Contracts”). Defendants make no answer to the remaining allegations in

               paragraph 2, which are argumentative and speculative and fail to allege facts

               upon which an answer may be based. To the extent that an answer is

               required to any such remaining allegations, Defendants deny those

               allegations.

          3.   Plaintiff entered into two contracts with Pon and her company TTC to provide

sorely needed, life-saving protective equipment. These contracts totaled more than $2.5 million

USD for protective gear that front-line medical providers need immediately. Pon promised to

deliver the masks and body suits within ten (10) days and required Plaintiff to pay in full for the

goods upon signing the contracts. Plaintiff received approval and the funds from the Wenzhou

government, signed the contracts, and transferred the money to Defendants' account.
ANSWER:        Defendants admit only that TTC executed the Sales Contracts. Defendants

               have insufficient knowledge upon which to form a belief as to the truth of the

               remaining allegations in paragraph 3 and, therefore, neither admit nor deny

               these allegations but demand strict proof thereof.

       4.      The time for delivery came and went, with no masks and no protective suits.

Plaintiff demanded refund of the purchase prices. Pon stopped responding to Plaintiff or its

agents. When one of Plaintiffs’ agents was able to finally reach her, Pon claimed that the banks

in New York and Chicago were closed and preventing her from refunding the money to Plaintiff.

This was not true.

ANSWER:        Defendants have insufficient knowledge upon which to form a belief as to the

               truth of the allegations in paragraph 4 and, therefore, neither admit nor deny

               these allegations but demand strict proof thereof.

       5.      Eventually, one of Plaintiffs agents prevailed upon Pon to refund approximately

the price of one of the contracts, half a million dollars. But the remaining, almost two million US

dollars, has not been repaid. And, based on the documents that Pon showed Plaintiff's agent, Pon

has already diverted those two million dollars for unknown purposes.

ANSWER:        Defendants admit only that TTC refunded $531,400 to Plaintiff. Defendants

               have insufficient knowledge upon which to form a belief as to the truth of the

               remaining allegations in paragraph 5 and, therefore, neither admit nor deny

               these allegations but demand strict proof thereof.

       6.      There's more, as is almost always the case when an unsavory character takes

advantage of crises. The company that Pon used to sign the contracts with Plaintiff, defendant

Transpacific Trade Center LLC, is, upon information and belief, a shell company that Pon
completely controls and dominates. The address she listed in the contracts belongs to other

companies, not Pon or TTC. Pon initially used her home address in discussions with Plaintiff

when setting the prices for the protective gear. The bank account to which Plaintiff transferred

the money lists Pon's home address as the business address. Upon information and belief, based

on documents shown to Plaintiff’s agent, the account is Pon's personal account, not a business

account for TTC.

ANSWER:         The allegations in paragraph 6 are argumentative and speculative and fail to

                allege facts upon which an answer may be based. To the extent that an

                answer is required to any such remaining allegations, Defendants deny those

                allegations.

        7.      Pon has a track record of spinning up shell companies, taking money from people

to whom she promised to provide goods or services, and absconding with the money. Publicly

available documents indicate that Pon and another of her entities, Pactrans Air & Sea, Inc.

defrauded the Union Pacific railroad of more than $5 million USD. (See Union Pac. RR Co. v.

Pactrans Air & Sea, Inc., Case No. 1:16-cv-8092 (Complaint, August 15, 2016).

ANSWER:         Upon information and belief, Defendants deny the allegations in paragraph

                7.

        8.      Plaintiff brings this action in aid of its efforts to hold Defendants accountable for

their fraud and breaches of contracts. Plaintiff seeks injunctive relief in aid of arbitration,

compelling Defendants to participate in arbitration at the China International Economic and

Trade Arbitration Commission ("CIETAC”); preventing Defendants from dissipating any and all

property, including the home that Pon owns in Bloomingdale, Illinois, the TTC PNC bank

accounts, and any and all assets to which Pon or TTC has access or over which Pon has control;
and ordering Defendants to provide an accounting of the funds Plaintiff transferred to

Defendants in February 2020.

ANSWER:        Defendants have insufficient knowledge upon which to form a belief as to the

               truth of the allegations in paragraph 8 and, therefore, neither admit nor deny

               these allegations but demand strict proof thereof.

                                           PARTIES

       9.      Plaintiff VIPShop International Holdings Limited is a Hong Kong limited

company, with a principal place of business at Flat/Rm 04-05, 16/F, the Broadway, 54-62

Lockhart Road, Wanchai, Hong Kong. Plaintiff acted on behalf of the government of Wenzhou,

China in negotiating the deal with defendant Pon for protective gear and entering into the

contracts at issue here.

ANSWER:        Defendants have insufficient knowledge upon which to form a belief as to the

               truth of the allegations in paragraph 9 and, therefore, neither admit nor deny

               these allegations but demand strict proof thereof.

       10.     Defendant Transpacific Trade Center LLC ("TTC") is an Illinois limited liability

company. According to filings made with the United States Department of Transportation, TTC

is a transportation company that is "not authorized" by the US DOT and has a business address

of 951 Thorndale Ave. # 961, Bensenville, Illinois 60106. Upon information and belief,

Defendant Pon runs TTC out of her home at 354 Donna Lane, Bloomingdale, Illinois 60108.

Upon information and belief, at all relevant times, Defendant Pon is the sole manager of and

owns one hundred percent of the membership interests of Defendant TTC and exercises full

dominium and control over Defendant TTC.
ANSWER:         Defendants admit only that TTC’s principal business office is located at 951

                Thorndale Ave., Bensonville, IL 60106. Defendants have insufficient

                knowledge upon which to form a belief as to the truth of the remaining

                allegations in paragraph 10 and, therefore, neither admit nor deny these

                allegations but demand strict proof thereof.

        11.     Defendant Ketty Pon is also known as Kitty Pon. Pon is an individual who resides

at 354 Donna Lane, Bloomingdale, Illinois 60108.

ANSWER:         Defendants admit only that Ms. Pon resides at 354 Donna Lane,

                Bloomingdale, Illinois 60108. Defendants have insufficient knowledge upon

                which to form a belief as to the truth of the remaining allegations in

                paragraph 11 and, therefore, neither admit nor deny these allegations but

                demand strict proof thereof.

                                 JURISDICTION AND VENUE

        12.     This Court has diversity jurisdiction over this dispute because Plaintiff is a Hong

Kong company and the Defendants are a United States resident and entity, and the amount in

controversy is greater than the jurisdictional limit.

ANSWER:         Defendants have insufficient knowledge upon which to form a belief as to the

                truth of the allegations in paragraph 12 and, therefore, neither admit nor

                deny these allegations but demand strict proof thereof.

        13.     Venue is proper in the Northern District of Illinois because, inter alia, Defendant

TTC is an Illinois limited liability company with its principal place of business in the Northern

District of Illinois, and Defendant Pon is a resident of the state of Illinois and the Northern

District of Illinois.
ANSWER:        Defendants have insufficient knowledge upon which to form a belief as to the

               truth of the allegations in paragraph 13 and, therefore, neither admit nor

               deny these allegations but demand strict proof thereof.

                        THE CONTRACTS FOR PROTECTIVE GEAR

       14.     Plaintiff was charged by the Wenzhou government to procure protective gear for

the mid-sized Chinese city's front-line medical responders, as they fought against the novel

coronavirus in China.

ANSWER:        Defendants have insufficient knowledge upon which to form a belief as to the

               truth of the allegations in paragraph 14 and, therefore, neither admit nor

               deny these allegations but demand strict proof thereof.

       15.     Plaintiff was introduced to Defendant Pon as someone who could provide

protective gear in a short time frame. Pon claimed that she would be able to provide Plaintiff

with the required 3M protective gear, and held herself out as a reliable business partner.

ANSWER:        Defendants have insufficient knowledge upon which to form a belief as to the

               truth of the allegations in paragraph 15 and, therefore, neither admit nor

               deny these allegations but demand strict proof thereof.

       16.     Defendant Pon represented to Plaintiff that she had the experience and access to

protective gear to fulfill Plaintiff's procurement needs (on behalf of the Wenzhou government).

She affirmatively represented to Plaintiff that she would provide, within ten (10) days, original

3M products, manufactured by 3M in compliance with 3M standards, and in 3M packaging.

ANSWER:        Defendants admit only that the Sales Contracts called for the delivery of

               protective gear manufactured by 3M within ten (10) days of execution.

               Defendants have insufficient knowledge upon which to form a belief as to the
               truth of the remaining allegations in paragraph 16 and, therefore, neither

               admit nor deny these allegations but demand strict proof thereof.

       17.     Plaintiff and Defendant Pon negotiated prices for purchasing and shipping more

than one hundred thousand masks and protective body suits. Pon's prices went up before Plaintiff

signed the contracts for the procurement.

ANSWER:        Defendants admit only that TTC engaged in negotiations with Plaintiff

               before executing the Sales Contracts. Defendants have insufficient knowledge

               upon which to form a belief as to the truth of the remaining allegations in

               paragraph 17 and, therefore, neither admit nor deny these allegations but

               demand strict proof thereof.

       18.     In reliance on Pon's affirmative misrepresentations and desperate for the life-

protecting gear, Plaintiff, on behalf of the Wenzhou government, entered into two contracts or

purchase agreements with Defendants. True and correct copies of these contracts are attached

hereto as Exhibit A ("Contract 1" with a total purchase price of $1,999,500) and Exhibit B

("Contract 2" with a total purchase price of $531,400). Together Contract 1 and Contract 2 are

referred to as the "Contracts."

ANSWER:        Defendants admit only that TTC executed the Sales Contracts with Plaintiff

               which are marked as Exhibit A and Exhibit B to Plaintiff’s complaint. Upon

               information and belief, Defendants deny the remaining allegations in

               paragraph 18.

       19.     At Pon's insistence, Plaintiff agreed to pay the full Contract prices upon signing,

by transferring the amounts to accounts listed in the Contracts that, upon information and belief,
Pon controlled. The accounts, as recorded in the Contracts, listed Pon's home address. (Exs. A &

B at, ¶ 8.)

ANSWER:         Defendants admit only that the Sales Contracts called for payment upon

                execution. Defendants have insufficient knowledge upon which to form a

                belief as to the truth of the remaining allegations in paragraph 19 and,

                therefore, neither admit nor deny these allegations but demand strict proof

                thereof.

        20.     The Contracts provided for the purchase of 230,000 N95 masks and 120,000

protective suits:


                                                 Masks                 Protective Clothing
                                              (3M N95-1860)                (3M-4565)
     Contract 1                                   150,000                    100,000
     total value 1,999,500.00 USD

     Contract 2                                     80,000                       20,000
     total value 531,400.00 USD

     TOTAL Contracts 1 & 2                        230,000                    120,000



ANSWER:         Defendants admit the allegations found in paragraph 20.

        21.     Defendants affirmed the representations and warranties she made during

negotiations in the Contracts signed with Plaintiff. (See Exs. A & B at ¶ 10.)

ANSWER:         Defendants admit only that various warranties were included in the Sales

                Contracts. Defendants have insufficient knowledge upon which to form a

                belief as to the truth of the remaining allegations in paragraph 21 and,

                therefore, neither admit nor deny these allegations but demand strict proof

                thereof.
       22.     By executing the Contracts, Defendants also affirmed that they would refund the

purchase prices if the protective gear did not meet standards, and that they would compensate

Plaintiff for damages incurred therewith. (Exs. A & B at ¶¶ 10.4, 13.)

ANSWER:        Defendants deny the allegations found in paragraph 22.

       23.     Plaintiff and the Wenzhou government relied on Pon's representations concerning

her experience, the goods she would provide, the warranties about the goods, and her

affirmations concerning refunds and damages in entering into the Contracts with Defendants and

transferring approximately $2.5 million USD to Defendants.

ANSWER:        Defendants have insufficient knowledge upon which to form a belief as to the

               truth of the allegations in paragraph 23 and, therefore, neither admit nor

               deny these allegations but demand strict proof thereof.

       24.     On or about February 12, 2020, Plaintiff executed the two Contracts. Before and

on that date, Plaintiff transferred approximately $2,530,900 to Defendants' accounts.

ANSWER:        TTC admits only that the Sales Contracts were executed on February 12,

               2020. Defendants have insufficient knowledge upon which to form a belief as

               to the truth of the remaining allegations in paragraph 24 and, therefore,

               neither admit nor deny these allegations but demand strict proof thereof.

       25.     The Contracts provided that Defendants would provide the protective gear with

ten (10) days of Plaintiff paying the full purchase price. (Exs. A & B at ¶ 5.)

ANSWER:        Defendants admit only that the Sales Contracts called for delivery within 10

               days of receiving payment.

       26.     The Contracts also required Defendants to fully refund the entire purchase price if

delivery was not made within ten (10) days of Plaintiff paying the full purchase price and
required Defendants to provide the full procurement - partial delivery was specifically

disallowed. (Exs. A & B at ¶¶ 6, 10.)

ANSWER:        Defendants deny the allegations found in paragraph 26.

       27.     The Contracts are governed by the laws of the People's Republic of China

("PRC") and require arbitration of disputes before the China International Economic and Trade

Arbitration Commission. (Exs. A & B at 114.)

ANSWER:        Defendants admit the allegations found in paragraph 27.

                       DEFENDANTS TAKE PLAINTIFF'S MONEY

                   AND FAIL TO PROVIDE THE PROTECTIVE GEAR

       28.     Plaintiff paid the purchase price for Contract 1 on February 7, 2020 and February

11, 2020. Defendant Pon confirmed receipt of the funds.

ANSWER:        Defendants admit that on or about February 7, 2020 and on or about

               February 11, 2020, Plaintiff paid the purchase price for Contract 1.

       29.     Plaintiff paid the full purchase price for Contract 2 on February 12, 2020.

Defendant Pon confirmed receipt of the funds.

ANSWER:        Defendants admit that on or about February 12, 2020, Plaintiff paid the

               purchase price for Contract 2.

       30.     By February 22, 2020, Plaintiff still had not received any shipping information

from Defendants, which was required by the Contracts. (Exs. A & B at ¶ 9.) Plaintiff reached out

to Pon, who made various excuses for the delay in shipping before she stopped responding.

ANSWER:        Defendants deny that they did not provide shipping information to the

               Plaintiff. Defendants further assert that they provided information to

               Plaintiff concerning delays from 3M and its ability to fulfill the order.
31.            Plaintiff demanded that Defendants refund the full amounts paid ($2,530,900) for

               the undelivered protective gear.

ANSWER:        Defendants admit the allegation found in paragraph 31.

       32.     Defendant Pon has refused to refund, making one excuse after another in vain

attempts to excuse her failure to refund more than two and a half million dollars.

ANSWER:        Defendants deny the allegations found in paragraph 32.

       33.     Finally, on or about March 6, 2020 (after Plaintiff hired counsel in the United

States to obtain the refunds), Pon sent approximately $531,400 by wire as a partial refund for the

breached Contracts.

ANSWER:        Defendants admit only that, on or about March 6, 2020, TTC refunded

               $531,400 to Plaintiff by wire transfer as a partial refund. Upon information

               and belief, Defendants deny the remaining allegations included in paragraph

               33.

       34.     Since March 6, 2020, neither Defendant has made any payment or refund to

Plaintiff. Defendants owe Plaintiff almost two million dollars, plus damages incurred.

ANSWER:        Defendants deny the allegations found in paragraph 34.

               INJUNCTIVE RELIEF IN ASSISTANCE OF ARBITRATION

       35.     As detailed above, Defendants have defrauded Plaintiff of at least $1,999,500.

ANSWER:        Defendants deny the allegation found in paragraph 35.

       36.     Plaintiff transferred at least $2,530,900 to Defendants' bank account at PNC.

ANSWER:        Defendants admit that on or about February 7, 2020, on or about February

               11, 2020, and on or about February 12, 2020, Plaintiff paid the combined

               purchase price for the Sales Contracts.
       37.     As detailed above, Defendant Pon made the misrepresentations to Plaintiff that

induced it to enter into the Contracts and pay approximately $2,530,900 to Defendants.

ANSWER:        Defendants deny the allegations found in paragraph 37.

       38.     Defendant Pon is the only member of Defendant TTC and she completely controls

and dominates it.

ANSWER:        Defendants admit that Ms. Pon is the only member of Transpacific Trade

               Center, LLC.

       39.     Defendant Pon uses her home address as the banking address for Defendant TTC.

ANSWER:        Defendants admit the allegation found in paragraph 39.

       40.     Based on photos and screenshots that Defendant Pon shared with Plaintiff’s agent,

Defendants have already diverted for unknown purposes most of the $2.5 million that Plaintiff

paid for the protective gear. Upon information and belief, Defendant TTC has significantly less

than the almost $2 million USD owed to Plaintiff in its bank account.

ANSWER:        Defendants deny the allegations found in paragraph 40.

       41.     Upon information and belief, Defendant Pon owns her residence at 354 Donna

Lane, Bloomingdale, Illinois 60108 ("Pon Real Property"). The value of the Pon Real Property is

estimated to be more than $625,000 (the price when Pon purchased it).

ANSWER:        Defendants have insufficient knowledge upon which to form a belief as to the

               truth of the allegations in paragraph 41 and, therefore, neither admit nor

               deny these allegations but demand strict proof thereof.

       42.     The Court should enter a temporary restraining order and injunction preventing

Defendants from dissipating any and all assets that could be used to satisfy the obligations owed
to Plaintiff. These assets include the Pon Real Property, Defendant Pon's bank and brokerage

accounts, and Defendant TTC's bank and brokerage accounts.

ANSWER:        Paragraph 42 fails to allege facts upon which an answer may be based. To

               the extent that an answer is required to any such allegations, Defendants

               deny those allegations.

        43.    Plaintiff is required to procure protective gear for front-line medical workers in

Wenzhou and other cities in China. Without the refund of the approximately $2 million USD that

Plaintiff paid in February 2020 to Defendants, Plaintiff cannot procure the necessary protective

gear.

ANSWER:        Defendants have insufficient knowledge upon which to form a belief as to the

               truth of the allegations in paragraph 43 and, therefore, neither admit nor

               deny these allegations but demand strict proof thereof.

        44.    Not only is Plaintiff’s business injured, but thousands of medical workers are

potentially going without or with insufficient protection as they battle the novel coronavirus.

ANSWER:        Defendants have insufficient knowledge upon which to form a belief as to the

               truth of the allegations in paragraph 44 and, therefore, neither admit nor

               deny these allegations but demand strict proof thereof.



                          FIRST CLAIM AGAINST DEFENDANTS

                                (Injunctive Relief, Based on Fraud)

        45.    Plaintiff repeats and makes a part hereof each and every allegation set forth in

Paragraphs 1 through 44 as if fully set forth herein.
ANSWER:        Defendants adopt and restate its answers to paragraphs 1-44, inclusive, in

               Plaintiff’s Complaint as its answer to the same numbered paragraphs of this

               count as though set forth fully herein.



                                    Rescission Based on Fraud

       46.     As set forth in detail above, Defendant Pon falsely promised to provide life-

saving medical protective gear in exchange for approximately $2.5 million USD to Plaintiff, the

purchasing agent for the city of Wenzhou in China.

ANSWER:        Defendants deny the allegations found in paragraph 46.

       47.     At the time that Defendant Pon made the false promises, she knew that she did not

have the protective gear. Yet, Defendant Pon represented to Plaintiff that she and Defendant TTC

would provide the specified protective masks and PPE within ten days and required Plaintiff to

pay in full for the protective gear before it was shipped.

ANSWER:        Defendants dent the allegations found in paragraph 47.

       48.     In reliance on Defendants' false and fraudulent statements, both made before the

contracts were signed and in the contracts themselves, Plaintiff transferred $2,530,900 USD to

Defendant TTC's bank account, on Defendant Pon's instructions.

ANSWER:        Defendants deny the allegations found in paragraph 48.

       49.     Defendants have not provided any of the protective gear. Defendants have not

refunded the balance of the contracts to Plaintiff, damaging Plaintiff in at least the amount of

$1,999,500 in actual funds that were supposed to be used to purchase life-saving medical

equipment and an amount to be determined in reputational and other damage.
ANSWER:         Defendants have insufficient knowledge upon which to form a belief as to the

                truth of the allegations in paragraph 49 and, therefore, neither admit nor

                deny these allegations but demand strict proof thereof.

        50.     Plaintiff is therefore entitled to rescind the Contracts and Defendants are required

to return all monies paid to Plaintiff.

ANSWER:         Defendants deny the allegation found in paragraph 50.

                                          Breach of Contract

        51.     Plaintiff and Defendant TTC are parties to Contract 1 and Contract 2.

ANSWER:         Defendants admit the allegation found in paragraph 51.

        52.     Plaintiff performed all of its obligations under Contracts 1 and 2.

ANSWER:         Defendants have insufficient knowledge upon which to form a belief as to the

                truth of the allegation in paragraph 52 and, therefore, neither admit nor

                deny these allegations but demand strict proof thereof.

        53.     Defendant Pon is the alter ego of Defendant TTC, completely controls and

dominates it, and is fully liable for any and all actions taken or not taken by Defendant TTC.

ANSWER:         Defendants deny the allegation found in paragraph 53.

        54.     Defendants did not provide the specified protective gear - or any protective gear -

called for by the Contracts.

ANSWER:         Defendants deny the allegation found in paragraph 54.

        55.     Defendants are obligated to refund in full the payments that Plaintiff made

pursuant to the Contracts, totaling $2,530,900.

ANSWER:         Defendants deny the allegation found in paragraph 55.
        56.     Defendants are also obligated to pay for the damages that Plaintiff has incurred as

result of their failure to provide the specified protective gear.

ANSWER:         Defendants deny the allegations found in paragraph 56.

        57.     Plaintiff is entitled to judgment against Defendants for breach of contract in the

amount of $1,999,500 plus pre-judgment interest due thereon since February 21, 2020 plus

reimbursement for all damages incurred as a result of Defendants' breaches, including the costs

and disbursements of this action.

ANSWER:         Defendants deny the allegations found in paragraph 57.

        58.     Plaintiff is pursuing Defendants' breaches of contract through arbitration in China,

as called for by the Contracts. Plaintiff filed arbitration with the CIETAC on or about April 16,

2020 and was assigned Application No. WS2020000775.

ANSWER:         Defendants have insufficient knowledge upon which to form a belief as to the

                truth of the allegations in paragraph 58 and, therefore, neither admit nor

                deny these allegations but demand strict proof thereof.



                                      Fraud in the Inducement

        59.     At all times relevant hereto, Defendant Pon represented to Plaintiff that she,

through her 100% owned and controlled entity, Defendant TTC, had the knowledge, experience,

and ability to provide the medical supplies called for by the Contracts.

ANSWER:         Defendants have insufficient knowledge upon which to form a belief as to the

                truth of the allegations in paragraph 59 and, therefore, neither admit nor

                deny these allegations but demand strict proof thereof.
        60.     At all times relevant hereto, Defendant Pon and Defendant TTC knew that

Defendant Pon and Defendant TTC did not have the knowledge, experience, or ability to perform

under the Contracts, i.e., that they could not provide the necessary (and paid-for) medical

supplies.

ANSWER:         Defendants deny the allegations found in paragraph 60.

        61.     Defendant Pon and Defendant TTC knowingly and intentionally lied about their

abilities to induce Plaintiff to (i) enter into Contract 1; (ii) transfer at least $1,999,500 USD to

Defendant TTC's U.S. bank account (using Defendant Pon's home address); (iii) enter into

Contract 2; and (iv) transfer at least $530,000 USD to Defendant TTC's U.S. bank account (using

Defendant Pon's home address).

ANSWER:         Defendants deny the allegations found in paragraph 61(i)-61(iv) inclusive.

        62.     Plaintiff relied on Defendant Pon's and Defendant TTC's representations and

entered into the Contracts and agreed to pay 100% of each contract price in advance, before the

medical supplies were shipped or received. Specifically, Plaintiff relied upon Defendant Pon's

and Defendant TTC's representations as to their ability to perform under the Contracts and

provide 230,000 N95 masks and 120,000 protective suits within ten (10) days, i.e., February 22,

2020.

ANSWER:         Defendants have insufficient knowledge upon which to form a belief as to the

                truth of the allegations in paragraph 62 and, therefore, neither admit nor

                deny these allegations but demand strict proof thereof.

        63.     As a result of Defendant Pon's and Defendant TTC's lies, Plaintiff transferred

more than two million US dollars for illusory and non-existent medical supplies.

ANSWER:         Defendant denies the allegations found in paragraph 63.
       64.     Plaintiff has been damaged and has incurred not only the amounts transferred and

not refunded, but also attorneys' fees, costs of securing alternative supplies, and damaged

business reputation because of Defendants' fraud.

ANSWER:        Defendant denies the allegations found in paragraph 64.

       65.     Plaintiff is pursuing Defendants for their fraud in obtaining more than $2.5

million USD from Plaintiff through arbitration in China.

ANSWER:        Defendants admit only that they were named as defendants in the complaint

               filed by Plaintiff. Defendants deny the remaining allegations found in

               paragraph 65.



                                          Injunctive Relief

       66.     Plaintiff is likely to succeed in its rescission, breach of contract, and fraud in the

inducement claims against Defendants.

ANSWER:        Defendants deny the allegation found in paragraph 66.

       67.     Plaintiff has already suffered immediate and irreparable harm as a result of

Defendants' breaches of the Contracts and fraud. Plaintiff has been unable to fulfill its

obligations to the Wenzhou government to provide protective supplies to medical workers

fighting against COVID-19.

ANSWER:        Defendants deny the allegations found in paragraph 67.

       68.     The balance of equities is heavily in Plaintiff’s favor here. Plaintiff believed it

was purchasing much-needed supplies to assist front-line medical workers in the fight against a

global pandemic, and paid Defendants more than $2.5 million USD for those supplies.
Defendants have apparently absconded with or used the funds, and have failed to provide the

purchased medical supplies.

ANSWER:       Defendants deny the allegations found in paragraph 68.

       69.    Plaintiff is seeking injunctive relief from the Court as follows:

              a.    Ordering Defendants to participate in arbitration through the China

                    International Economic and Trade Arbitration Commission, as required by

                    the Contracts;

              b.    Freezing all of Defendants' accounts and assets, including the Pon Real

                    Property, Defendant Pon's bank and brokerage accounts, and Defendant

                    TTC's PNC account, so that any such assets can be used to satisfy the

                    expected arbitration judgment against Defendants for their breaches of

                    contract and fraud; and

              c.    Ordering Defendants to provide an accounting of the funds that Plaintiff

                    transferred on February 7, February 11, and February 12, 2020, including all

                    transfers or disbursements thereof.

ANSWER:       Paragraph 69(a) – 69(c), inclusive, fail to allege facts upon which an answer

              may be based. To the extent that an answer is required to any such

              allegations, Defendants deny those allegations.

       WHEREFORE, Defendants, TRANSPACIFIC TRADE CENTER, LLC and KETTY PON

(a/k/a KITTY PON) by and through their attorneys, TRIBLER ORPETT & MEYER, P.C., move

that this Honorable Court enter judgment in its favor and against Plaintiff, VIPSHOP

INTERNATIONAL HOLDINGS, LIMITED, plus costs.
Respectfully submitted,

TRIBLER ORPETT & MEYER, P.C.


       s/ Panos T. Topalis
       Panos T. Topalis – ARDC #6202025
       Kevin J. Grigsby - ARDC # 6332750
       Tribler Orpett & Meyer, P.C.
       225 W. Washington Street, Suite 2550
       Chicago, IL 60606
       (312) 201-6400
       pttopalis@tribler.com
       kjgrigsby@tribler.com
                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of Defendants’ Answer to
Plaintiff’s Complaint was served upon:

Attorneys for Plaintiff
Jeffrey M. Schieber, Esq.
Taft Stettinius & Hollister, LLP
111 E. Wacker Drive, Suite 2800
Chicago, IL 60601
(312) 527-4000
jschieber@taftlaw.com

Kristie Blase, Esq.
CKR Law, LLP
1330 Avenue of the Americas
New York, NY 10019
kblase@ckrlaw.com

service was accomplished pursuant to ECF as to Filing Users and complies with LR 5.5 as to any
party who is not a Filing User or represented by a Filing User by mailing a copy to the above-
named attorney or party of record at the address listed above, from 225 W. Washington Street,
Suite 2550, Chicago, IL 60606, prior to 5:00 p.m. on the 16th day of June, 2020, with proper
postage prepaid.



                                            s/    Panos T. Topalis
                                            an Attorney
